Licking App. No. 96CA155. This cause is pending before the court as an appeal from the Court of Appeals for Licking County. Upon consideration of appellee’s motion to seal portions of the record,
IT IS ORDERED by the court that the motion be, and hereby is, granted.
IT IS FURTHER ORDERED by the court that, if appellant has obtained copies of any sealed portions of the record, appellant shall return all copies of the sealed documents to the Clerk of the Supreme Court no later than February 23, 1998. If appellant has not obtained copies of any sealed portions of the record, appellant shall file a notice to that effect no later than February 23, 1998. Appellant may file the notice by facsimile transmission in accordance with S.Ct.Prac.R. XIV(1)(B)(2), (1)(B)(3), and (1)(B)(5).